I regret that I cannot concur in this opinion. While the rules require extra precautions in the execution of most orders of this kind, the failure to furnish Youngblood with a copy of the order at Orangeburg did not mislead or deprive him of any protection. He had an order to take the side track, not annulled or superseded, and he alone could fulfill the order, and it was his duty to have fulfilled it; and, according to the testimony of Witherspoon, he consciously disobeyed the order, and assumed the risk of going to another point, and brought about the catastrophe resulting in his death. Were there a single fact to controvert this, it would be my duty to concur; but, there being no dispute as to the facts, it only remains to apply the law as applicable to the rules under which he was working to the admitted force of such rules, viz.: that, when ordered to take the side track at Orangeburg in the absence of an annulment, or a modification, he was obliged to do so. He not only failed to fulfill the order, but, as stated, consciously disobeyed it. It is suggested that, if a copy of the order as sent from Charleston *Page 75 
had been given Youngblood at Orangeburg, and if the agent had directed him to take the side track, the catastrophe would not have happened. He had this identical direction in the orders on his person, and he would not have any annulment or any modification of that order. While not relating to the same subject, it is analogous in principle to giving signals at a crossing. These signals are given as a warning to the public of the dangers of the crossing on account of passing trains. It has been repeatedly held by this Court that, if a person sees a train, a failure to give the signals cannot be a basis of recovery because the person had actual knowledge of the presence of the train; and the giving of the signals would not have added to the information which he had from seeing the train. So, here, Youngblood had in his possession all the formation in his order that it is suggested he should have had from getting a copy of an order at Orangeburg, and from a further direction from the agent there to take the side track — directions purely cumulative — disclosing nothing more than he knew, and in no way changing, or doing away with his orders, which he was bound to obey at his peril.